Citation Nr: 1454972	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected medial meniscus tear, status post partial medial meniscectomy of the left knee (left knee disability), currently assigned a 20 percent evaluation prior to November 4, 2009, a 100 percent beginning November 4, 2009 for convalescence, and 30 percent beginning January 1, 2011.

2.  Entitlement to an increased disability evaluation for a service-connected right knee degenerative joint disease, status post total right knee arthroplasty (right knee disability), assigned a 10 percent rating prior to February 23, 2011, 100 percent rating beginning February 23, 2011 for convalescence and 30 percent beginning April 1, 2012. 

3.  Entitlement to a total disability evaluation based on unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction in this case was subsequently returned to the RO in New Orleans, Louisiana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In September 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 4, 2009, the Veteran's left knee disability was manifested by flexion to 86 degrees with pain at 86 degrees, extension to 10 degrees with objective pain, slight instability and chondromalacia.

2.  For the period prior to February 23, 2011, the Veteran right knee disability was manifested by flexion to 86 degrees with pain at 64 degrees, full extension and slight instability.

3.  For the period from January 1, 2011(the date following expiration of a 100 percent evaluation for convalescence after total knee replacement of the left knee), the Veteran's left knee disability, characterized as left knee replacement, is manifested by limitation of flexion to 120 degrees with little pain.

4.  For the period from April 1, 2011(the date following expiration of a 100 percent evaluation for convalescence after total knee replacement of the right knee), the Veteran's right knee disability, characterized as right knee replacement, is manifested by intermittent pain and limitation of flexion to 120 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to November 4, 2009, the criteria for an increased evaluation greater than 20 percent for range of motion of a left knee disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2014).

2.  For the period prior to November 4, 2009, the criteria for a separate 10 percent evaluation, but no higher, for instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2014).

3.  For the period prior to February 23, 2011, the criteria for an increased evaluation greater than 10 percent for the right knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2014).

4.  For the period prior to February 23, 2011, the criteria for a separate 10 percent evaluation, but no higher,  for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2014).

5.  For the period from January 1, 2011, the criteria for an evaluation in excess of 30 percent for left knee replacement have not been met or approximated.  8 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).

6.  For the period from April 1, 2012, the criteria for an evaluation in excess of 30 percent for right knee replacement have not been met or approximated.  8 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

In correspondence dated in August 2005, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the August 2005 notice informed the Veteran of information and evidence necessary to substantiate the claim for an increased evaluation for right and left knee disabilities and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The March 2006 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

II.  Entitlement to an increased evaluation for the right and left knee disabilities.

A.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative arthritis.  Thus, DCs 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261.  First, DC 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his knee joint, this code is inapplicable.  

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

The VA Office of General Counsel (GC) has held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (September 17, 2004).

VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned. T hereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for prosthetic knee replacement is 30 percent.


B. Analysis

Period prior to November 4, 2009 for the left knee and for the period prior to February 23, 2011 for the right knee.

The Veteran filed a claim for a higher evaluation for both of his knees in August 2005.  In a December 2005 decision, the RO continued a 20 percent evaluation for the left knee disability under Diagnostic Code 5261and a 10 percent evaluation for the right knee under Diagnostic Codes 5260 and 5010.  As noted above, the Veteran underwent total knee replacement of this left knee on November 4, 2009 and received a 100 percent evaluation until January 1, 2011.  On January 1, 2011, a 30 percent evaluation was assigned for the Veteran's left knee disability.  The Veteran also underwent a right knee total knee replacement on February 23, 2011 and a received a 100 percent evaluation until April 1, 2012.  On April 1, 2012, a 30 percent evaluation was assigned for the Veteran' right knee disability.   The Board will consider the left knee disability for the period of time prior to November 4, 2009 and the period of time prior to February 23, 2011 for the right knee disability.  The Board acknowledges that the periods of time when the Veteran received a temporary total rating for convalescence for total knee replacements are not before the Board as the Veteran is already receiving the maximum benefit.  Despite this, in January 2011, the Veteran received a 70 percent evaluation for his disabilities.  Therefore, the Board will also consider whether a higher evaluation for his right knee disability is warranted in January 2011.  For these reasons, the Board will characterize the issue as to whether an increased evaluation is warranted for the right knee prior to February 23, 2011.  

Regarding flexion, for a compensable evaluation to be assigned, DC 5260 requires limitation to 45 degrees.  During the September 2005 VA examination, left knee flexion was to 100 degree, and right knee flexion was to 120 degrees.  The examiner failed to provide the degree at which pain began.  During the December 2006 VA examination, left knee flexion was to 60 degrees, and right knee flexion was to 55 degrees with pain at 55 degrees.  It is unclear when pain began on the left.  The examiner noted that passive motion of the left knee showed flexion to 80 degrees where objective pain was discerned.  This may or may not indicate that pain began at 80 degrees.  A January 2008 VA treatment record noted left knee flexion to 110 degrees with creptitus.  Right knee flexion was to 110 degrees with crepitus.  The medical provider did not indicate when pain began.  In a June 2008 VA examination, left knee flexion was 86 degrees with mild objective pain at the 86 degrees.  After repetitive motion, flexion on the left was to 83 degrees.  Right knee flexion was to 86 degrees with pain at 64 degrees.  After repetitive motion, flexion was to 86 degrees on the right with mildly objective pain at 86 degrees.  An August 2008 VA treatment record noted left knee flexion to 100 degrees and right knee flexion to 110 degrees.  An October 2009 VA treatment record noted left knee flexion to 95 degrees.  The Board acknowledges that many of the treatment record did not provide the degree at which pain began.  

Overall, the June 2008 VA examination report provided the most adequate examination as it indicated at what degree pain began during flexion.  When considering the degree of when pain began upon range of motion testing, the evidence does not show that a compensable evaluation is warranted under Diagnostic Code 5260 for the left or right knee prior to November 4, 2009.  Despite this, the RO has already assigned the right knee disability a 10 percent evaluation under 5260-5010.

Regarding extension, for a compensable evaluation to be assigned, DC 5261 requires limitation to 10 degrees.  During the December 2006 VA examination, extension of the left knee was to 10 degrees with objective pain.  He had full extension in the right knee.  During a June 2008 VA examination, the examiner first noted that extension of both knees was full; however, the Veteran reported decreased extension on the left.  Active extension on the left noted extension to 8 degrees.  Passively, the Veteran was able to fully extend is left knee.  The examiner concluded that his functional loss was 8 degrees on the left.  An August 2008 VA treatment record noted extension to 5 degrees on the left and 0 degrees on the right.  An October 2009 VA treatment noted left knee extension to 10 degrees.  The most probative evidence shows left knee extension to 10 degrees which would warrant a 10 percent evaluation for the left knee.  The Veteran is currently assigned a 20 percent evaluation under Diagnostic Code 5261 for his left knee for the period prior to November 4, 2009.  The Board does not find that a higher evaluation is warranted for the left knee under Diagnostic Code 5261.  The evidence also does not show that a compensable evaluation for the Veteran's right knee disability due to limitation of extension.

As noted above, under DC 5003, when limitation of motion is noncompensable under the appropriate diagnostic codes.  This is not the case here.  The Veteran has been assigned compensable evaluations for both knees under either Diagnostic Codes 5260 or 5261.   Therefore, consideration of whether a higher evaluation is warranted under DC 5003 or 5010 is not applicable in this case.  

Separate evaluations can be assigned under Diagnostic Codes 5260, 5261 and 5257.  As noted above, a compensable evaluation has been assigned under Diagnostic Code 5261 for the left knee disability and a compensable evaluation has been assigned for the right knee under Diagnostic Code 5260.  The evidence does not show a separate evaluation could be assigned for limitation of flexion of the left knee or limitation of extension for the right knee.  

As for subluxation and instability, a March 2005 VA treatment record noted that tests for instability were negative.  It was unclear if instability was found on a July 2005 VA treatment record examination of his knee.  During a September 2005 VA examination, the Veteran did not report instability, and the examiner did not find instability upon examination.   The examiner noted that an MRI showed degenerative changes of the medial meniscus but without definite tear.  In February 2006, the Veteran's private orthopedic surgeon submitted a letter explaining that a 2005 MRI of the left knee showed a torn lateral meniscus and positive McMurray's test.  He recommended a partial lateral meniscectomy arthroscopically.  The December 2006 VA examiner opined that although the February 2006 private physician noted lateral meniscus derangement of the left knee, there was no MRI confirming this.  In fact, the MRI of the left knee in April 2005 showed an intact lateral meniscus.  The examiner noted stability tests were normal, but the Lachman test showed maximum laxity on the left.  The McMurray test was positive bilaterally.  A July 2007 VA treatment record noted no instability found upon testing.  A January  2008 VA treatment record noted that no instability was found upon examination.  During the June 2008 VA examination, the Veteran reported that his knee would give way at times when walking.  It was unclear which knee he was referring.  Upon examination, stability testing was normal; however Lachman's test was borderline on the right side.  Also McMurray test was mildly positive bilaterally.  The examiner diagnosed the Veteran with meniscus derangement of the left knee.  An August 2008 VA treatment record noted no instability on the left or right.  An October 2009 VA treatment record noted no instability.  Although there appears to be normal instability testing throughout this period, the Veteran's lay statements, the Veteran's private orthopedic surgeon, positive McMurray tests in December 2006 and June 2008, and borderline Lachman's test show that there is evidence of slight instability throughout this period for both knees.  For these reasons, the Board finds that a separate 10 percent evaluation should be assigned to the left knee and the right knee for the period prior to November 4, 2009 for the left knee and prior to February 23, 2011 for the right knee under Diagnostic Code 5257.  

Alternative codes have also been analyzed.  Even though the Veteran has a diagnosis of chondromalacia of the left knee in December 2006 and June 2008 and in April 2005 MRI, a separate evaluation cannot be assigned under Diagnostic Code 5259 because the Veteran is currently assigned compensable evaluations under Diagnostic Code 5260 and 5261.  VA General Counsel has held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5010, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

In the alternative, the Board may consider if any other diagnostic code could provide a higher evaluation for the Veteran's right knee disability.  As the Veteran is already in receipt of a 20 percent evaluation under Diagnostic Code 5261 for the left knee, evaluating the Veteran's left knee under DC 5259, which assigns 10 percent evaluation, would not provide the Veteran a higher evaluation.  Likewise, as the Veteran is already in receipt of a 10 percent evaluation under Diagnostic Code 5260 for the right knee.  Therefore, evaluating the Veteran's right knee under DC 5259, which assigns 10 percent evaluation, would not provide the Veteran a higher evaluation

The Board does not find that the Veteran meets the criteria under DC 5258.  
Under DC 5258, a 20 percent is warranted if the cartilage is dislocated, and there are frequent episodes of "locking", pain and effusion into the joint.  Although there has been evidence of pain and some effusion at times, the Veteran denied "locking" in September 2005, December 2006 and July 2007.  For these reasons, the Board does not find that a 20 percent evaluation under Diagnostic Code 5258 is warranted.

The Board does not find that a higher evaluation is warranted under any other diagnostic code.  The Veteran does not have ankylosis of his knees, tibia or fibula impairment or genu recurvatum.

In conclusion, the Board does not find that a higher evaluation than 20 percent for the left knee is warranted for the period prior to November 4, 2009 or that a higher evaluation than 20 percent for the right knee is warranted for the period prior to February 23, 2011.  Despite this, the Board finds that a separate 10 percent evaluation is warranted for the left knee for the period prior to November 4, 2009, the date he received a total knee replacement and a 100 percent evaluation.  The Board also finds that a separate 10 percent evaluation is warranted for the Veteran's right knee disability for the period prior to February 23, 2011, the date the Veteran received a total knee replacement for the right knee and a 100 percent evaluation.

In adjudicating this decision, the Board has considered the Veteran's reports of symptomatology to be credible and has considered the functional impact of painful motion, weakness and lack of endurance that the Veteran has reported throughout the appeal period.  

Period beginning January 1, 2011 for the left knee and period beginning April 1, 2012 for the right knee. 

For the period from January 1, 2011(the date following expiration of a 100 percent evaluation under Diagnostic Code 5055 for the left knee), the Board finds that the current 30 percent evaluation is appropriate for the left knee.  For the period from April 1, 2012 (the date following expiration of a 100 percent evaluation under Diagnostic Code 5055 for the right knee), the Board finds that the current 30 percent evaluation is appropriate for the right knee.  

In that regard, a July 2012 VA examination for diabetic peripheral neuropathy noted the Veteran could walk a few hundred yards before his knees hurt too much.  

During the August 2012 VA examination for his knees, the Veteran reported that he still has pain in his right knee intermittently every two to three weeks but no pain in his left.  He reported no swelling or redness of either knee.  The Veteran also noted that his right knee felt hot at times.  He reported that there was no dislocation or subluxation of either knee but stiffness in knees when he drives for a very long time.  He was told by surgeon not to kneel, squat or sit cross-legged.  He noted that he would take hydrocodone every several months.  Upon examination, flexion of the right knee was to 120 degrees with pain at 120 degrees.  There was no limitation of motion of extension of the right knee.  Left knee flexion was to 120 degrees with pain at 120 degrees.  There was no limitation of extension of the left knee.  There was no change in limitation following repetitive motion.  He had less movement than normal in both knees with pain on movement.  He had normal strength in both knees.  He had normal Lachman and posterior drawer tests for both knees.  Medial-lateral instability noted 0-1 millimeter in the right and left.  The examiner explained that there is an artificial knee in both knees and that the medial/lateral joint "instability" is not excessive for the surgery.  There is no finding for excessive ligament play for artificial joints.  There was no history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had intermediate degree of residual weakness, pain or limitation of motion in the right and left knees following his total knee replacements.   The examiner noted that he was unsure if the limitation of range of motion was due to surgery or due to obesity and age, so the examiner selected intermittent degrees of limitation of motion.  The examiner explained that although the Veteran had scars, the scars were not painful or unstable or a total area greater than 39 square centimeters.  The Veteran reported that he used a cane prior to surgery but has not used a cane since 2007.  

During the September 2014 hearing, the Veteran testified that his left knee is doing well.  His left knee aches every now and then, but he has good range of motion.  He testified that he could not walk more than 100 years or lift anything over 100 pounds.  He also could not kneel due to the risk of cracking the titanium cap of his knees.  He no longer needed a cane.  Every day, his knee becomes stiff.  He can mow the lawn and weed.  He can stand 30 to 40 minutes before sitting down.

The Veteran clarified that he is not claiming an increase in disability since the time of his total knee replacements but instead that his left knee was worse than the evaluation assigned prior to his total knee replacement.  

The record does not demonstrate degrees of residual weakness, pain or limitation of motion so as to warrant a higher disability rating under the criteria of diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). Accordingly, the Board concludes that the currently assigned 30 percent evaluation, the minimum evaluation for postoperative knee replacement, is appropriate. 

The Board accepts that, throughout the period in question, the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible. Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.   Furthermore, the Veteran has explained that he is not requesting an increase in his disability evaluation for the period following his knee surgeries.

C.  Extraschedular

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board finds that the first Thun element is satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain which impairs his ability to walk or sit for long period (See Veteran's statement dated in March 2006; see also July 2007 VA treatment record).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261, 5257 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of walking for long distances or sitting for long periods.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

For the period prior to November 4, 2009, entitlement to an increased evaluation greater than 20 percent for a left knee disability is denied.

For the period prior to November 4, 2009, entitlement to a separate 10 percent, but no higher, evaluation for instability of the left knee is granted, subject to the controlling regulations applicable to the payment of monetary awards.

For the period prior to February 23, 2011, entitlement to an increased evaluation greater than 10 percent for a right knee disability is denied.

For the period prior to February 23, 2011, entitlement to a separate 10 percent evaluation, but no higher, for instability of the right knee is granted, subject to the controlling regulations applicable to the payment of monetary awards.

For the period beginning January 1, 2011, entitlement to an evaluation in excess of 30 percent for left knee replacement is denied.

For the period beginning April 1, 2012, entitlement to an evaluation in excess of 30 percent for right knee replacement is denied.


REMAND

During an August 2012 VA examination, the Veteran explained that his legs get tired when he is working or walking for prolonged periods of time.  It is unclear from the records if the Veteran was working during this time.  It has been over five years since the Veteran last updated his employment history with the VA.  It is unclear from the record whether the Veteran has worked since 2007 when he was a custodian at a middle school.  A remand is needed to obtain a more comprehensive work history from the Veteran from 2007 to the present.

As noted above, the Board finds that a separate 10 percent evaluation is warranted for both the right and left knee disabilities.  These separate evaluations will allow for a combined evaluation of 70 percent for the period prior to November 4, 2009 and the period prior to February 23, 2011.  In addition, 4.16(a)(1) notes that disabilities of both lower extremities will be considered as one disability for the purpose of showing that the Veteran has one disability that is 40 percent disabling.  
 
The Veteran testified that he cannot work in a sedentary job due to his bilateral hearing loss.  He reported that he has a GED and is computer illiterate.  Following his total knee replacements, the August 2012 examiner noted that the Veteran is unable to do certain activities simply because he has an artificial knee.  For example, he is unable to squat or cross his legs.  During the August 2012 VA examination, the Veteran reported that standing, stooping, bending, and kneeling caused an increase in pain.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an updated employment history from 2007 to the present.  Specifically, the Veteran should report whether he worked in 2012.  

2. Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


